VICKERY, J.
Error in this case was prosecuted from the Cuyahoga Common Pleas. The lower court affirmed the finding of the Industrial Commission upon the following facts. The applicant, Amelia Zielinski, was the wife of the decedent who was an employee of the City of Cleveland and entitled to compensation. Within proper time application was made and the claim investigated and certain expenses and doctor bills were paid and then the case was continued by the Commission for the purpose of having dependency shown.
It seems that decedent was a resident of Poland and had a wife and child residing there. This accident happened during a time when Poland was at war and in a very unsettled condition which made communication very difficult. Finally through the Polish consul and relatives the dependency of decedent’s wife and child was proven and the evidence introduced, whereupon the commission refused compensation on the ground that the application was not filed within two years. The Court of Appeals held:
1. The application was made in proper time as the Commission had assumed jurisdiction and from its own entries it is shown that it was continued for the purpose of giving the applicant the opportunity to prove dependency.
2. For this reason the Board was wrong in refusing compensation, and the Common Pleas was wrong in affirming the finding.
Judgment reversed and cause remanded.
(Levine, PJ., & Sullivan, J., concur.)